Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@mlpmaui.com MAUI LAND & PINEAPPLE REPORTS 2 nd QUARTER 2014 RESULTS KAPALUA RESORT, Hawaii, July 29, 2014 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported net income of $477,000, or $0.03 per share, for the second quarter of 2014, compared to net income of $831,000, or $0.04 per share for the second quarter of 2013. The Company reported revenues of $5.0 million and $2.6 million during the second quarters of 2014 and 2013, respectively. In May 2014, the Company sold a 4-acre parcel and building that serves as the maintenance facility for the Kapalua Plantation Golf Course for $2.3 million. The sale resulted in a gain of $1.5 million. In June 2013, the Company sold a 7-acre parcel that was the last of its former agricultural processing facilities in central Maui for $4.0 million. The sale resulted in a gain of $1.9 million. For the six months ended June 30, 2014, the Company reported a net loss of $432,000, or $(0.02) per share, compared to a net loss of $984,000, or $(0.05) per share, for the six months ended June 30, 2013. The Company reported revenues of $7.5 million and $5.2 million during the six months ended June 30, 2014 and 2013, respectively. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 2nd quarter 2014 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. ## # Page 2 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, (in thousands except share amounts) OPERATING REVENUES Real estate Sales $ 2,300 $ - Commissions 153 95 Leasing 1,409 1,197 Utilities 829 956 Resort amenities and other 318 308 Total Operating Revenues 5,009 2,556 OPERATING COSTS AND EXPENSES Real estate Cost of sales 835 - Other 333 442 Leasing 586 609 Utilities 572 539 Resort amenities and other 190 116 General and administrative 671 708 Depreciation 587 688 Pension and other postretirement expense 141 222 Total Operating Costs and Expenses 3,915 3,324 Operating Income (Loss) 1,094 ) Interest expense, net ) ) Income (Loss) from Continuing Operations, net of income taxes of $0 502 ) Income (Loss) from Discontinued Operations, net of income taxes of $0 and $116 ) 2,105 NET INCOME 477 831 Pension, net of income taxes of $0 146 228 COMPREHENSIVE INCOME $ 623 $ 1,059 NET INCOME PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ 0.03 $ ) Discontinued Operations - 0.11 Net Income $ 0.03 $ 0.04 Page 3 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Six Months Ended June 30, (in thousands except share amounts) OPERATING REVENUES Real estate Sales $ 2,300 $ - Commissions 236 191 Leasing 2,721 2,523 Utilities 1,551 1,783 Resort amenities and other 670 688 Total Operating Revenues 7,478 5,185 OPERATING COSTS AND EXPENSES Real estate Cost of sales 835 - Other 638 839 Leasing 1,136 1,389 Utilities 1,145 1,094 Resort amenities and other 471 306 General and administrative 1,082 1,419 Depreciation 1,171 1,374 Pension and other postretirement expense 282 444 Total Operating Costs and Expenses 6,760 6,865 Operating Income (Loss) 718 ) Interest expense, net ) ) Loss from Continuing Operations, net of income taxes of $0 ) ) Income (Loss) from Discontinued Operations, net of income taxes of $0 and $116 ) 1,896 NET LOSS ) ) Pension, net of income taxes of $0 292 390 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ ) $ ) Discontinued Operations - 0.10 Net Loss $ ) $ )
